Name: Commission Regulation (EC) No 2073/94 of 17 August 1994 concerning the stopping of fishing for cod by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 214/4 Official Journal of the European Communities 19. 8 . 94 COMMISSION REGULATION (EC) No 2073/94 of 17 August 1994 concerning the stopping of fishing for cod by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3676/93 of 21 December 1993 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1994 and certain conditions under which they may be fished (2), provides for cod quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I and II b by vessels flying the flag of Portugal or registered in Portugal have reached the quota allocated for 1994 ; whereas Portugal has prohibited fishing for this stock as from 4 August 1994 ; whereas it is therefore necessary to , abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I and II b by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allo ­ cated to Portugal for 1994. Fishing for cod in the waters of ICES divisions I and II b by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 4 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 261 , 20. 10. 1993, p . 1 . (j OJ No L 341 , 31 . 12. 1993, p. 1 .